DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claims 1-3 and 7 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 16-18 and 20 of U.S. Patent No. 10,767,805. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant application claims are encompassed by the limitations of the ‘805 patent which has at least the same limitations as set forth in the instant application claims above.

Claim Objections
Claim 8 is objected to because of the following informalities:  claim 8, line 2 recites “a an” which is confusing since there are two different possibilities set forth and it is believed that only one is needed, and since either would be considered adequate to remove any confusion one of them should be deleted in any subsequent response.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest (7987873).   The reference to Kiest discloses the structure set forth above, where the following will attempt to clarify any differences in these claim limitations over those addressed above.  The reference to Kiest discloses the recited method of positioning a CIPP liner on a bladder comprising providing a CIPP liner 26 having a main liner 30, 31, or 86 (depending upon the embodiment being considered) and a CIPP lateral liner 28 where the CIPP lateral liner is attached to the main line liner (col 8 lines 33-53) forming a T shape (col 6, lines 59-67), providing a bladder 46 comprising a main bladder 66 and a lateral bladder 68 where the lateral bladder is attached to the main bladder to form a T shape (col 6, lines 59-67), it is considered at this time when the lateral liner is being inverted onto the bladder that the first end of the CIPP lateral liner would have to be turned inside out in some manner which would lead to a U shape, however, this is not specifically described in the reference, the first end of the liner which is believed to be turned over in a U shape (by turning it inside out) would then need to be placed within the lateral bladder so that a .   

Claims 4-6 and 8-10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kiest ‘873 in view of Wood (4366012).  With respect to claim 4, the reference to Kiest fails to disclose the impregnating step comprises a step of sealing an end of said lateral liner prior to administering said resin into an interior of an inner space formed by said felt layer of said lateral liner.  The reference to Wood discloses that it is old and well known in the art when impregnating a felt type liner material with resin (abstract; col 4, lines 3-19) that the ends of the liner can be folded back (col 4, lines 46-54) and sealed at .  
With respect to claim 5, the reference to Kiest discloses the impregnating step comprises a step of inserting said resin into said interior space formed by said felt layer of said lateral liner (col 5, lines 42-63 discusses a void or space 42 that receives the curable resin which meets this limitation).
With respect to claim 6, the reference to Kiest fails to disclose the impregnating step comprises a step of applying a vacuum to said CIPP lateral liner prior to impregnating said CIPP lateral liner felt layer with said resin, wherein the vacuum removes air from inside said lateral liner causing said resin to impregnate and saturate said lateral liner felt layer.  As set forth above the reference to Wood discloses using a vacuum to pull the resin into and impregnating the felt layer by removing air (col 5, line 61 to col 6, line 12).  It would have been obvious to one skilled in the art to modify the method or impregnating the liner in Kiest by having the impregnating step use a step of applying a vacuum to said CIPP lateral liner prior to impregnating said CIPP lateral liner felt layer with said resin, wherein the vacuum removes air from inside said lateral liner causing said resin to impregnate and saturate said lateral liner felt layer as suggested by Wood, where such would insure the resin completely impregnates the felt of the liner layer which would reduce the chance of not having enough resin to create the rigid liner once the resin 
	With respect to claim 8, the reference to Kiest fails to disclose the impregnating step further comprises folding said main line liner felt layer inward to create a an internal space with said main line liner membrane facing outward; as set forth above Wood teaches folding over the ends of the liner to help create the internal space where the resin is provided (col 4, lines 46-54).  It would have been obvious to one skilled in the art to modify the method of impregnating the felt of the liner in Kiest by having the impregnating step further comprise folding said main line liner felt layer inward to create a an internal space with said main line liner membrane facing outward as suggested by Wood, where such would insure the resin completely impregnates the felt of the liner layer which would reduce the chance of not having enough resin to create the rigid liner once the resin is cured which would lead to premature failure of the liner, and this type of change would result in a superior liner that would not fail.
	With respect to claim 9, the reference to Kiest teaches providing the method of providing the resin but fails to disclose  the impregnating step further comprises a step of applying an amount of resin to said internal space, and a step of sealing ends of said internal space formed by folding main line liner felt layer.  As set forth above the reference to Wood teaches folding over the ends of the liner to create a space for the resin.  It would have been obvious to one skilled in the art to modify the method of impregnating the felt liner of Kiest with resin by having  the impregnating step further comprise a step of applying an amount of resin to said internal space, and a step of sealing ends of said internal space formed by folding main line liner felt layer as suggested by Wood, where such would insure the resin completely impregnates the felt of the liner layer which would reduce the chance of not having enough resin to create the rigid liner once the resin is cured which would lead to premature failure of the liner, and this type of change would result in a superior liner that would not fail.
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references to Kamiyama, Schwert, Lawrence, and Wood (491) disclosing state of the art resin impregnated liners, some with felt, and some using a vacuum step to pull the resin into the felt layer, as well as methods to do so.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES F HOOK whose telephone number is (571)272-4903. The examiner can normally be reached Monday-Thursday, off every Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mary McManmon can be reached on 571-272-6007. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES F HOOK/Primary Examiner, Art Unit 3753                                                                                                                                                                                                        



JFH